Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 2, 7-10 and 13-22 are examined in the instant application. 
Specification
2. 	The disclosure is objected to for the following reasons:
	The title is not descriptive of the claimed invention. It is suggested the title be
amended to --Tomato hybrid SVTD4081--.
The status of parent Application No. 16/721507 must be updated on page 2 of the specification.
The abstract of the disclosure is objected to because the claims are directed to tomato hybrid SVTD4081. However, the abstract also recites tomato line FDR-A818-0438. See MPEP § 608.01 (b).
In Table 1, there are two recitations of “number of locules” with different values for the same hybrids and line. It is unclear how these two recitations differ from each other.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
3. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, the plant of step (a) cannot be produced from the seed of step (b) because the seed of step (b) is a progeny of the plant of step (a). It is suggested “for producing the tomato plant according to step (a)” be deleted.
Clarification and/or correction is required.
Conclusion
5.	Claim 21 is rejected. Claims 1, 2, 7-10, 13-20 and 22 are allowable. The Office does not interpret “cell” or “cells” to be progeny plant material obtained by crossing hybrid variety SVTD4081 with another plant. The closest prior art teaches tomato line FDR 15-478*HP478 (FLA 7060) which shares at least 55 morphological and physiological with hybrid SVTD4081, including the same or similar (+/- 10% std. dev.) growth type, plant habit, plant height, type of leaf blade, margins of major leaflets, anthers, shape of stem end, shape of pistil scar, point of detachment of fruit at harvest, length of dedicel, length of mature fruit, diameter of mature fruit, weight of mature fruit, fruit surface, color of fruit at maturity, color of flesh at maturity, flesh color pattern, locular gel color, sensitivity to silvering, pH and culture (Heath, D., US Publication No. 20110219472, Table 2, (A)). However, at least their branching at cotyledon or first leafy node, surface of major leaflets, leaf pubescence, average number of flowers in inflorescence, calyx lobes, shape of blossom end, presence or core, fruit green shoulder, epidermis texture, total solids and soluble solids as Brix differ.
6.	Any inquiry concerning this communication from the Examiner should be directed to Phuong Bui, whose telephone number 571-272-0793.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Amjad Abraham, can be reached at 571-270-7058.  

The fax phone number for the organization where this application or proceeding is assigned, for sending official correspondence, is 571-273-8300.  

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. 

The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/PHUONG T BUI/Primary Examiner, Art Unit 1663